Title: From John Adams to Henry Colman, 28 October 1816
From: Adams, John
To: Colman, Henry



Dear Sir
Quincy October 28th 1816

Basanists might have gone farther. he might upon the same principles & with the same arguments have produced a greater number of candidate for apotheosis.
By the doctrine of Rome, and of England, the king eternal, immortal, & invisible, the only wise God that is the holy Ghost was communicated to his Apostles by the Son of God, or God the Son, & by them, transmitted down from St. Justin and Saint Papias through all the Catholick Priests, Jesuits & all, to Parson Thayer who lately died in Kentucky. however all the Emperors & Kings have been Hierophants, High Priests, Head of the Church, consecrated by Popes , anointed with holy oil, brought down from Heaven by the Holy Ghost in a phial, in the bill of a Dove.
Basanistes might prove all these to be Gods upon his principles. What a multitudinity!
We had better restore “the High places” and mount up like wild Goats to the summits of the hills, and the sharpest points of the highest rocks & there sacrafice, Bulls & Calves, Rams & Lambs Goats Dogs and Cats, to the Sun moon Planets, fixed stars, and all the wild beasts of the Zodiack all the “Host of heaven” all the milky way: and all the Nebulae of Herschell.
You and I, are enthusiasts; and I defy any human mind that thinks to be less. we ought then to be candid to all our fellows and neither betray or insult each others Rhapsodies
With Esteem and affection /  yours
John Adams